DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on April 19, 2022:
Claims 2, 7, 12, and 15 are canceled.
Claims 1, 8, and 16 are amended.
Claims 1, 3-6, 8-11, 13-14, and 16-21 are pending.

Response to Arguments
In response to the remarks filed on April 19, 2022:
 	Applicant’s arguments towards the 35 U.S.C. 102(a)(1) of claims 1, 3-5, 8-11, 13, and 16-21 have been fully considered but are moot in view of a new ground of rejections presented hereon.




Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements filed on 17 June 2022 and 8 June 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b) requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. In patent examining parlance, the claim language must be "definite" to comply with35 U.S.C. 112(b) . Conversely, a claim that does not comply with this requirement of 35 U.S.C. 112(b)  is "indefinite."
Claims 16-21 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the invention.

Regarding claim 16, the amended limitation of “sending, from the first storage system to the second storage system, the ordered log of metadata” which is merely a duplicate of the limitation reciting “sending, from the first storage system to a second storage system, data corresponding to the ordered log of metadata” since there is no clear distinction between the two limitations and/or support to distinguish them from one another. Revision and/or correction are required.
Claims 17-21 are similarly rejected for being dependent on claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 8-11, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (Pub. No. US 2011/0213781, published on September 1, 2011; hereinafter Hansel) in view of Natanzon (Pat. No. US 9275063, published on March 1, 2016).

Regarding claim 1, Hansel clearly shows and discloses a method (Abstract) comprising: 
receiving, at a source storage system, one or more updates to one or more datasets stored within the source storage system (The operating system/firmware layer 242 includes a journal 252 that is used to log changes to a database that includes logged objects 254. The user application 250 may make changes to logged objects 254, which are recorded in the journal 252, or may send entries directly to the journal 252, [0021]); 
generating, based on the one or more updates metadata describing the one or more updates, wherein the metadata excludes data included in the one or more updates and includes references to data within the source storage system (The database journal 123 includes a journal receiver 124, a target map 125, and a vector array 126. The journal receiver 124 receives journal entries that each represent a change to the database 129, [0027].  A journal herein may be called a log, [0059]. It is clear that the journal entries are not the changes but data representing/referencing the changes);
generating, based on the metadata, a metadata checkpoint comprising a portion of the metadata (The filtered remote journal mechanism 127 also generates the vector array 126 based on the selection criteria 128 and the target map 125 to identify a subset of the information in the database journal 123 that is less than all information in the database journal 123 to send to the target computer system, [0030]), wherein the metadata checkpoint describes an ordered application of the one or more updates to the one or more datasets (The vector array 126 is preferably a table of pointer-length pairs that specify a journal entry along with a length in bytes of data to be included. In one specific implementation, the pointer simply points to a journal entry, and the length is the number of bytes to write starting at the first byte of the journal entry. In an alternative implementation, the pointer identifies both a journal entry and an offset in bytes of where writing is to begin, with the length specifying the number of bytes to be written. The format of the vector array 126 allows contiguous data in the journal receiver 123 to be written using a single entry in the vector array, [0052]); and 
sending, from the source storage system, the metadata checkpoint to a target storage system, wherein the source storage system and the target storage system are different storage systems (cause the communication manager to send the data in the journal receiver 124 specified in the vector array 126 to the target computer system via network interface 150, [0030]).

Natanzon then alternatively or additionally discloses:
generating, based on the one or more updates metadata describing the one or more updates, wherein the metadata excludes data included in the one or more updates and includes references to data within the source storage system (Figure 2 shows “DO” metadata which excludes the new data and includes pointer to the new data).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Natanzon with the teachings of Hansel for the purpose of enabling data replication between a source system and a target system based on journal entries associated with file changes recorded at the source system.
Regarding claim 3, Hansel further discloses generating an ordered log of metadata comprising one or more checkpoints (When the remote journal receiver 484 receives the journal data from the source computer system 100 via network 170 and communication manager 490, the data is written to the remote journal receiver 484 with no gaps. The sequence numbers are maintained the same as the entries that were sent, [0047]).
Regarding claim 4, Natanzon then discloses a quantity of updates to the one or more datasets described by a given checkpoint is specified by a configurable data replication setting of the first storage system (In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate “snapshot” of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120, [Column 12, Lines 37-44]).
Regarding claim 5, Hansel further discloses the configurable data replication setting is a target recovery point objective (Database systems typically include a database manager that assures the integrity of the database as changes to the database are made. The database manager typically records changes to a database in a journal. The journal allows changes to the database to be rolled back, if needed, [0003]. See further Natanzon at [Column 12, Lines 51-54]).
Regarding claim 8, Hansel clearly shows and discloses an apparatus that includes a computer memory and a computer processor, the computer memory including program instructions that, when executed by the computer processor (Figure 1), cause the apparatus to carry out the steps of: 
receiving, at a target storage system from a source storage system, metadata describing one or more updates to one or more datasets stored within the source storage system, wherein the metadata excludes data included in the one or more updates and includes references to data associated with the one or more updates, and wherein the source storage system and the target storage system are different storage systems (The filtered remote journal mechanism would then generate a vector array based this selection criteria and based on the target map. The filtered remote journal mechanism would then send the vector array to the communication manager, which sends the data identified in the vector array to the target computer system. On the target computer system, the data sent from the source computer system is written to the remote journal, and a database that includes only the selected data may then be created on the target computer system using the remote journal, [0057]. Figure 4 shows a filtered vector array of journal entries including “header only” journal entries); 
generating, based on the metadata, an ordered log of metadata describing an ordered application of the one or more updates to the one or more datasets (When the remote journal receiver 484 receives the journal data from the source computer system 100 via network 170 and communication manager 490, the data is written to the remote journal receiver 484 with no gaps. The sequence numbers are maintained the same as the entries that were sent, [0047]); and 
generating, based on the ordered log of metadata, the one or more datasets in accordance with the one or more updates (The remote journal 482 can simply take the data it receives from the target computer system, and writes that data to the remote journal receiver 484. The data may be written sequentially, or may be written according to location information received with the data, [0048]).
Owen then alternatively or additionally discloses the metadata excludes data included in the one or more updates and includes references to data within the source storage system (Figure 2 shows “DO” metadata which excludes the new data and includes pointer to the new data).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Natanzon with the teachings of Hansel for the purpose of enabling data replication between a source system and a target system based on journal entries associated with file changes recorded at the source system.


Regarding claim 9, Natanzon then discloses receiving, at the target data repository from the source data repository and independent from receiving the metadata describing the one or more updates to the one or more datasets, data corresponding to the one or more updates to the one or more datasets (Write transaction 200 is transmitted from source side DPA 112 to target side DPA 124. As shown in FIG. 2, DPA 124 records the write transaction 200 in four streams. A first stream, referred to as a DO stream, includes new data for writing in LU B. A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time, a write size, a beginning address in LU B for writing the new data in, and a pointer to the offset in the do stream where the corresponding data is located, [Column 13, Lines 36-57]).
Regarding claim 10, Hansel further discloses the ordered log of metadata is organized into one or more checkpoints (When the remote journal receiver 484 receives the journal data from the source computer system 100 via network 170 and communication manager 490, the data is written to the remote journal receiver 484 with no gaps. The sequence numbers are maintained the same as the entries that were sent, [0047]).
Regarding claim 11, Natanzon further discloses a checkpoint comprises a quantity of updates since a past checkpoint and the quantity of updates since the past checkpoint is specified by a configurable data replication setting of the source storage system (In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate “snapshot” of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120, [Column 12, Lines 37-44]).
Regarding claim 13, Hansel further discloses the configurable data replication setting is a target recovery point objective (Database systems typically include a database manager that assures the integrity of the database as changes to the database are made. The database manager typically records changes to a database in a journal. The journal allows changes to the database to be rolled back, if needed, [0003]. See further Natanzon at [Column 12, Lines 51-54]).
Regarding claim 16, Hansel clearly shows and discloses a method (Abstract) comprising: 
generating at a first storage system, based on metadata describing one or more updates to one or more datasets, wherein the metadata excludes data included in the one or more updates and includes references to data associated with the one or more updates (The database journal 123 includes a journal receiver 124, a target map 125, and a vector array 126. The journal receiver 124 receives journal entries that each represent a change to the database 129, [0027].  A journal herein may be called a log, [0059]. It is clear that the journal entries are not the changes but data representing/referencing the changes), an ordered log of metadata describing an ordered application of the one or more updates to the one or more datasets (The vector array 126 is preferably a table of pointer-length pairs that specify a journal entry along with a length in bytes of data to be included. In one specific implementation, the pointer simply points to a journal entry, and the length is the number of bytes to write starting at the first byte of the journal entry. In an alternative implementation, the pointer identifies both a journal entry and an offset in bytes of where writing is to begin, with the length specifying the number of bytes to be written. The format of the vector array 126 allows contiguous data in the journal receiver 123 to be written using a single entry in the vector array, [0052]); 
sending, from the first storage system to a second storage system, data corresponding to the ordered log of metadata, wherein the first storage system and the second storage system are different storage systems (cause the communication manager to send the data in the journal receiver 124 specified in the vector array 126 to the target computer system via network interface 150, [0030]); 
sending, from the first storage system to the second storage system, the ordered log of metadata (cause the communication manager to send the data in the journal receiver 124 specified in the vector array 126 to the target computer system via network interface 150, [0030]). 
Natanzon then discloses:
the metadata excludes data included in the one or more updates and includes references to data within the source storage system (Figure 2 shows “DO” metadata which excludes the new data and includes pointer to the new data); and
generating, on a source data repository of the first storage system and based on the ordered log of metadata, at least a portion of the one or more datasets in accordance with the one or more updates corresponding to a specified point in time (each DPA is a cluster of such computers. Use of a cluster ensures that if a DPA computer is down, then the DPA functionality switches over to another computer. The DPA computers within a DPA cluster communicate with one another using at least one communication link suitable for data transfer via fiber channel or IP based protocols, or such other transfer protocol, [Column 10, Lines 57-67]. During normal operations, the direction of replicate data flow goes from source side to target side. It is possible, however, for a user to reverse the direction of replicate data flow, in which case Site I starts to behave as a target backup site, and Site II starts to behave as a source production site. Such change of replication direction is referred to as a “failover”. A failover may be performed in the event of a disaster at the production site, or for other reasons. In some data architectures, Site I or Site II behaves as a production site for a portion of stored data, and behaves simultaneously as a backup site for another portion of stored data. In some data architectures, a portion of stored data is replicated to a backup site, and another portion is not, [Column 9, Lines 6-49]. It is clear that since the roles have switched, the target system would send the ordered journal back to the source to generate changed data at the source).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Natanzon with the teachings of Hansel for the purpose of enabling data replication between a source system and a target system based on journal entries associated with file changes recorded at the source system.
Regarding claim 18, Hansel further discloses the ordered log of metadata is organized into one or more checkpoints (When the remote journal receiver 484 receives the journal data from the source computer system 100 via network 170 and communication manager 490, the data is written to the remote journal receiver 484 with no gaps. The sequence numbers are maintained the same as the entries that were sent, [0047]).
Regarding claim 19, Natanzon further discloses a checkpoint comprises a quantity of updates since a past checkpoint and the quantity of updates since the past checkpoint is specified a configurable data replication setting  (In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregate “snapshot” of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120, [Column 12, Lines 37-44]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Natanzon and further in view of Watt (Pub. No. US 2021/0081284, filed on September 16, 2009).

Regarding claim 20, Watt then discloses a quantity of checkpoints stored on the source data repository is based on a configuration setting that specifies a recovery time window (in response to the computing device 102 experiencing an unexpected power loss event, the memory recovery system 104 may recover the current state of memory by identifying a current memory stream 502c (e.g., not considering the partially generated segment 510) and all journal updates beginning at the beginning of the recovery window (e.g., all journal updates between t0 and tc), [0077]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Watt with the teachings of Hansel, as modified by Natanzon, for the purpose of using journal updates and specified recovery criteria to recover a current state of a storage system in response to disruption event.

Allowable Subject Matters
Claims 6, 14, 17, and 21 are each objected for being dependent on a respective rejected base claim but would be allowable if rewritten in independent form to incorporate all limitations of the base claim and all intervening claim(s) and to correct any deficiencies identified above.

Relevant Prior Art
The following references are considered relevant to the claims:
Alam et al. (Pat. No. US 8,700,750) teaches a destination machine (e.g., a server) is synchronized with source data via an API, including to configure the destination machine. The API includes functions for specifying the source data, the destination machine, and the deployment/synchronization type, along with a function for synchronizing the source data to the destination machine. The API allows combining content, configuration data and/or database data into a single unit (object). The API handles communication with a service/agent on the destination machine that configures that destination machine based on the source data. 
Boldo et al. (Pub. No. US 2003/0204843) teaches a disaster recovery system, including a target datastore for replicating data written to source datastores, and a checkpoint engine for marking, at each of the multiple times, a cross-host checkpoint in the target datastore and reducing the timeout period for the quiesce commands at the next time, if the determining is affirmative, and for increasing, at each of the multiple times, the timeout period for the quiesce commands transmitted at the next time, if the determining is not affirmative.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
July 13, 2022